     Case 5:20-cv-01775-RGK-JDE Document 11 Filed 11/10/20 Page 1 of 2 Page ID #:62




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11
12    KENYON DARRELL BROWN,                 )   No. 5:20-cv-01775-RGK (JDE)
                                            )
13                      Petitioner,         )
                                            )   ORDER ACCEPTING FINDINGS
14                      v.                  )
                                            )   AND RECOMMENDATION OF
15    K. SANTORO, Warden,                   )   UNITED STATES MAGISTRATE
                                            )   JUDGE
                                            )
16                      Respondent.         )
                                            )
17                                          )
                                            )
18
19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and
20    Addendum to the Petition (Dkt. 1 and 4, collectively “Petition”), the Order to
21    Show Cause why the Petition should not be dismissed issued by the assigned
22    magistrate judge (Dkt. 4, “OSC”), Petitioner’s objections to the OSC (Dkt. 6,
23    9), the Report and Recommendation of the assigned magistrate judge (Dkt. 8,
24
      “R&R”), and the Objection to the R&R filed by Petitioner (Dkt. 10).
25
            Having engaged in a de novo review of all of the portions of the R&R to
26
      which objections have been made, the Court concurs with and accepts the
27
      findings and recommendation of the assigned magistrate judge.
28
     Case 5:20-cv-01775-RGK-JDE Document 11 Filed 11/10/20 Page 2 of 2 Page ID #:63




 1          IT IS THEREFORE ORDERED that Judgment shall be entered
 2    dismissing this action without prejudice.
 3
 4
      Dated: November 10, 2020
 5
 6                                                _______________________________
                                                    ____
                                                       ____
                                                          ___________
                                                  R GARY
                                                  R.  GA
                                                       ARY KLAUSNER
                                                            KLAUSN
 7
                                                  United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
